UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6390



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES RUFUS WOODS,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-98-117, CA-01-526-1)


Submitted:   May 16, 2002                   Decided:   May 28, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Rufus Woods, Appellant Pro Se.     David Paul Folmar, Jr.,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      James Rufus Woods seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

accepting the recommendation of the magistrate judge and find no

reversible error.      We decline to address Woods’ claim, raised for

the   first   time    on   appeal,   that    the    district     court    lacked

jurisdiction to sentence him under 21 U.S.C.A. § 841(b)(1)(A) (West

1999 & Supp. 2001), because the Government failed to prove that the

cocaine base seized from him was in fact crack cocaine.              See First

Va. Banks, Inc. v. BP Exploration & Oil Inc., 206 F.3d 404, 407 n.1

(4th Cir. 2000) (declining to consider issues raised for first time

on appeal); Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993)

(holding that issues raised for first time on appeal generally will

not be considered absent exceptional circumstances of plain error

or fundamental miscarriage of justice).             Accordingly, we deny a

certificate    of    appealability   and     dismiss   the      appeal   on   the

reasoning of the district court.          See United States v. Woods, Nos.

CR-98-117;    CA-01-526-1    (M.D.N.C.      filed   Feb.   7,    2002;   entered

Feb. 8, 2002).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                     DISMISSED


                                      2